OFFICE ,OF THE ATTORNEY    GENERAL   OF TEXAS
                  AUSTIN
Tare@ Prison Syetem, T‘ase 3
                  .~


       a&&it be,* and a.6this aubjeot,    Joe ‘Igylor, has
       bean lmprleoned here slnoe July 26th, 1941, under
       the sentenoe from Stephens County, it eeema thet
       the Court rrom Stephens County and the Court from
       Young County have iseua& ccnfliating     order&, and
       we are at e 1~s~ 8,e to properly determining the
       oorreot steps to take in this matter.”
            Under the faots stated in 9@ur letter,   et the the
See ‘Igylor wee aonviated in the Dietriot    Court of Stephens
County,   Texas, he haQ been convloteQ In the I?letriot   Court
of Your Couot9, Texae, In four cesee.      ‘;he 0618~8 in wblah
the Qelendant heQ been convloted In the TY?+riot Cqurt at
Young County had been appeslrd,    ?Q while such ceeee %iere
on appeal he wee tried in the biatriot    Court:~or .%ephene
0ouJJty. Xylem    mar aonvloteQ tn the ,Dletriot Oourt bl
Stephe,nsQounty @qbl8ontemoeQta tna yemrr in the pealten-
tier& be Ma reaolied et t&M Pr:%am on 8tJ%Ft$6, .&W%, urd
his r%~Wn~ in tR* ~Btephans UI%QBQ owe U&S to R&J% whw’
eantanoae in $he iour oans tram %NII& bounty oeemd tie
          fn other wards the sentenoe la then Wephene COWI-
~~~Z*was    cumulative I4 the sentenoea in the oa8ea from
Young tmlntg.
               oeaa or AL?A.J~ ‘I. Btete, 606 25, w. 345,
              Ths                                         holde
that notle* 0r apperlina pxwoeaing oee* did not deprive
the court or. the parer ta ouWIle* fha ten tn tka l*aand.
aaeo, whkoh wntanoe in the easonQ qaeo w&Q         ltrrt whOh’
that in .$heproaddiag oasa oeaeed’to ape,mkr ~~     ‘:
                                                     ‘~
              Although tha wee& iram Young U~ity’w~ru on ap-
peal at tba time the aaae we* triad ia tie. aria @OUatp the
uowt, i.n 6d.d         had the paw             ate th6 santano*
                                      to 0uufai?
                      e santenoea in thr other oaees rrcm
                    ovide that the eantewe in that aasq
                       senterioee in the o%eeB freei Young Uoun-
ty. onsod to aperote.
              We or% iaft#raeQ
                             by the Glerk of the                    Court     of
Cx’iPliJhel    Appmle     $hst ma~Qe$~~    iS6WJd      CatQber   17,    194~1,
in      8810 four 4086s apmaled       iram   Young     Gouaty.      Be    sppmls
in      8hea.e OPJJO# were   Qismiased upon        the   rspae%t    CC’ the     de-
t endant.

              In the astee of 70~ell            V.   State, 63 3. F. (2d]
712,   it   Is statedr
.




    ATT0FdE-i G-